FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00357-CV

                   IN THE INTEREST OF L.R.R. AND A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00430
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on September 19, 2022. On the once-extended due date, Appellant
noted the reporter’s record on file was for a motion for continuance, not the trial. Appellant
moved for a second extension of time to file the brief until the trial transcript is filed.
       The appellate record was not yet complete. The reporter’s record was filed on October 6,
2022. See TEX. R. APP. P. 38.6(a).
       Appellant’s brief is due on October 26, 2022. See TEX. R. APP. P. 38.6(a).
       We remind Appellant and the Department that the children’s “need for permanence is the
paramount consideration for the child[ren]’s present and future physical and emotional needs.”
See Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—
Dallas 1995, no writ). This court must render its decision “with the least possible delay,” and
any further delays will hinder this court in its duty. See In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)); see also TEX. R. JUD. ADMIN. 6.2(a) (180-
day disposition requirement).
       Therefore, absent extraordinary circumstances, no further motions for extension of
time to file Appellant’s brief will be granted. Heavy trial and appellate caseloads, without
more, are not extraordinary circumstances. See McIlhargey v. Hager, No. 13-21-00288-CV,
2022 WL 1251061, at *3 (Tex. App.—Corpus Christi–Edinburg Apr. 28, 2022, pet. denied)
(mem. op.); Hubbard v. State, 649 S.W.2d 167, 169 (Tex. App.—Dallas 1983, no pet.).
                                                      FILE COPY

It is so ORDERED on October 12, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT